Dismissed and Memorandum Opinion filed August 16, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00973-CV

              KATHY BACY AND AKILAH BACY, Appellants
                                         V.
 NATIONAL COLLIEGATE TRUST, AS OF NATIONAL COLLIEGATE
                    TRUST, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1055319

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed October 26, 2015. The clerk’s
record was filed January 6, 2016. No reporter’s record or brief was filed.

      On July 14, 2016, this court issued an order stating that unless appellants
submitted a brief on or before August 1, 2016, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2